DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  They are:	
	Obayashi et al. (10,807,547) discloses a power supply system of a vehicle that includes a first battery and a second battery to supply power to cameras for sensing.
	Thieme et al. (2016/0137092) discloses an automotive battery system that includes a lead-acid battery and a lithium-ion battery to supply power to an electrical system in accordance with status of a key. 

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1-5 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a switch unit having a first switch connected to the first battery and a second switch connected to the generator; and a controller configured to: in response to receiving a start-off signal, operate the first switch to be turned on to supply electric power of the first battery to the video recording device; in response to receiving a start-on signal, operate the second switch to be turned on to supply electric power generated by the generator to the video recording device; and 

Claims 6-11 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a switch unit having a first switch connected to the first battery, a second switch connected to the generator, and a third switch connected to the second battery; and a controller configured to: in response to receiving a start-off signal, execute a parking-video recording mode; operate the first switch to be turned on to supply electric power of the first battery to the video recording device during the performance of the parking-video recording mode; operate the third switch to be turned on to supply electric power of the second battery to the video recording device when a charging amount of the first battery is less than or equal to a first reference charging amount; and in response to receiving a starting-on signal, terminate the parking-video recording mode and perform a traveling-video recording mode and operate the second switch to be turned on to supply electric power generated by the generator to the video recording device during the performance of the traveling-video recording mode.” as set forth in the claims.

Claims 12-17 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a switch unit having a first switch connected to the first battery and a fourth switch connected to the second battery; and a controller configured to: in response to receiving a key-off signal, execute a parking-video recording mode; operate the first switch to be turned on to supply electric power 

Claims 18-20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…executing, by a controller, in response to receiving a start-off signal, a parking-video recording mode; and executing, by the controller, in response to receiving a start-on signal, a traveling-video recording mode, wherein the executing of the parking-video recording mode includes: operating, by the controller, a first switch connected to a first battery to be turned on to supply electric power of the first battery to a video recording device; identifying, by the controller, a charging amount of the first battery; operating, by the controller, a third switch connected to a second battery to be turned on to supply electric power of the second battery to the video recording device when the identified charging amount of the first battery is less than a first reference charging amount; identifying, by the controller, a charging amount of the second battery; and terminating, by the controller, the parking-video recording mode when the identified charging amount of the second battery is less than a second reference charging amount, wherein the executing of the traveling-video recording mode includes operating, by the controller, a second switch connected to a generator to be turned on to supply electric power generated by the generator to the video recording device.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Richard Tan/
Primary Examiner, Art Unit 2849